Exhibit 10.1

Nevro Corp.

Second Amended and Restated Company Bonus Plan

1.

Purpose

This Nevro Corp. Second Amended and Restated Company Bonus Plan (the “Plan”) is
intended to provide an incentive for achievement of annual corporate and/or
individual goals and to motivate eligible executives and employees of Nevro
Corp. (the “Company”) and its subsidiaries toward high achievement and solid
business results, to tie their goals and interests to those of the Company and
its stockholders and to enable the Company to attract and retain employees. The
Plan amends and restates in its entirety the Nevro Corp. Amended and Restated
Company Bonus Plan (the “Prior Plan”).  The Plan, as amended and restated
herein, is effective as of March 2, 2020 (the “Effective Date”) and shall govern
bonuses awarded for the annual performance period commencing  January 1, 2020
and consecutive annual performance periods thereafter (each of calendar year
2020 and such consecutive annual performance periods, a “Performance Period”).  

2.

Eligible Employees

The Compensation Committee of the Board of Directors of the Company (the
“Committee”) and, with respect to individuals who are not executive officers of
the Company, the Chief Executive Officer of the Company (together with the
Committee, the “Administrator”) shall determine which employees of the Company
and its subsidiaries shall be eligible to participate in the Plan for a given
Performance Period (the “Eligible Employees”).  Participation in the Plan is in
the sole discretion of the Administrator.  Accordingly, an Eligible Employee who
is a participant in the Plan is in no way is guaranteed or assured of being
selected for participation in any subsequent Performance Period.

3.

Administration

The Committee shall administer the Plan in all respects for Eligible Employees
who are executive officers and, in respect of such executive officers, all
references to “Administrator” shall mean the Committee.  The Administrator shall
have the sole discretion and authority to administer and interpret the Plan.

4.

Bonus Determinations

(a)The bonus pool for each Performance Period shall be funded based upon Company
attainment of corporate performance objectives and/or Eligible Employee
attainment of individual performance objectives, in each case, which are
established for the Performance Period by the Administrator (the “Performance
Goals”).  The Administrator shall determine a level of attainment for each
Performance Goal, may specify “threshold,” “target” and “stretch” levels of
achievement, may specify that a Performance Goal is merely subject to
achievement or not or may specify that a Performance Goal shall be subjectively
determined by the Administrator or an Eligible Employee’s supervisor, and, if
applicable, must specify the applicable percentage achievement corresponding to
each level of attainment, including, if applicable, any intermediate levels of
attainment (the “Achievement Level Factor”).  The weighting of each Performance
Goal shall also be specified by the Administrator, and the aggregate weightings
may exceed 100%.

 

 

 



--------------------------------------------------------------------------------

 

(b)The amount of bonus that can be earned by any Eligible Employee during the
Performance Period shall be based on the Eligible Employee’s target bonus
percentage (“Target Bonus Percentage”), which shall be established by the
Administrator and expressed as a percentage of the Eligible Employee’s base
salary or base wage.  Except as required by applicable law, overtime and double
time wages for non-exempt Eligible Employees are excluded from base salary and
base wage rates.  Unless determined otherwise by the Administrator, in its sole
discretion, the maximum amount payable to any Eligible Employee shall be two
hundred percent (200%) of such Eligible Employee’s Target Bonus Percentage in
any given Performance Period.

(c)Each exempt employee’s bonus will be determined based on the Company’s and/or
the Eligible Employee’s achievement of the Performance Goals, which shall be
weighted as determined by the Administrator in its sole discretion (the
“Performance Mix”).   Bonus awards for eligible non-exempt employees  shall not
be based upon achievement of Performance Goals, but shall be determined by his
or her manager’s assessment of the eligible non-exempt employee’s individual
performance and contributions relative to others in his or her organization, as
determined in the sole and absolute discretion of the manager.

(d)As soon as administratively practicable following the date financial
statements for the Performance Period are finalized and available from the
Company, the Administrator shall determine the achievement level of each
Performance Goal for each Eligible Employee for the full Performance
Period.  The corporate and individual performance component for each exempt
Eligible Employee (the “Performance Component”) shall be the sum of the amount
for each Performance Goal calculated by multiplying (1) the Achievement Level
Factor for the applicable Performance Goal times (2) the weighting for such
Performance Goal times (3) the Target Bonus Percentage for the exempt Eligible
Employee times (4) the exempt Eligible Employee’s annual base salary and (5) any
proration applied based on an employee’s new hire date or any other change in
position, as determined by the Administrator.

(e)An exempt Eligible Employee’s actual bonus payment (“Bonus Payment”) for a
given Performance Period will be weighted according to the exempt Eligible
Employee’s Performance Mix and calculated based on the Performance Component
and, in the discretion of the Administrator, adjusted based on its assessment of
individual performance (the “Discretionary Component”) determined by the exempt
Eligible Employee’s manager through consideration of such exempt Eligible
Employee’s individual performance and contribution during the Performance Period
relative to others in their organization.  For the avoidance of doubt, the
achievement of the Discretionary Component can be less than, equal to or greater
than 100% and can act to reduce (including to zero) or increase the Bonus
Payment for an Eligible Employee, as determined in the Administrator’s
discretion.  The Administrator will also have the authority to consider such
Eligible Employee’s performance and contribution relative to all Company
employees at the same level in determining an individual’s actual final Bonus
Payment. Unless otherwise determined by the Administrator, Eligible Employees
who are on a Performance Improvement Plan at the time bonuses are determined
hereunder shall not be entitled to a Bonus Payment.  

(f)Subject to Section 2(b) hereof, the Administrator may, in its sole discretion
and at any time, (i) pay bonuses (including, without limitation, discretionary
bonuses) to Eligible Employees under the Plan based upon such other terms and
conditions as the Administrator may in its discretion determine, (ii) increase,
reduce or eliminate any bonus otherwise payable under the Plan and/or (iii)
establish or modify Performance Periods.  The Administrator may determine

2

 

 

 



--------------------------------------------------------------------------------

 

the amount of any reduction on the basis of such factors as it deems relevant,
and shall not be required to establish any allocation or weighting with respect
to the factors it considers.

(g)Subject to applicable law, the payment of a bonus to an Eligible Employee
with respect to the Performance Period shall be conditioned upon the Eligible
Employee’s employment by the Company on the date such payment is made; provided,
however, that the Administrator may make exceptions to this requirement, in its
sole discretion, including, without limitation, in the case of an Eligible
Employee’s termination of employment, retirement, death or disability.  Payment
of bonuses to Eligible Employees shall be made as soon as practicable, as
determined by the Administrator after the end of the Performance Period.

(h)For the avoidance of doubt and unless otherwise determined by the
Administrator, Employees not on the Company’s, or the applicable subsidiary’s,
payroll on or before the end of the Plan year will not be bonus eligible in that
Plan year.

5.

Amendment and Termination

The Company reserves the right to amend or terminate the Plan at any time in its
sole discretion.

6.

Tax Withholding  

The Company shall withhold all applicable taxes from any bonus payment made
under the Plan, including any federal, state and local or foreign taxes
(including, but not limited to, FICA and SDI obligations).

 

7.

No Effect on Employment or Service  

Nothing in the Plan shall interfere with or limit in any way the right of the
Company or any of its affiliates to terminate any Eligible Employee’s employment
or service at any time, with or without cause.  Except as may otherwise be
provided by applicable law or a binding written agreement entered into between
the Company and any Eligible Employee, an Eligible Employee’s employment with
the Company and its affiliates is on an at-will basis only.  The Company
expressly reserves the right, which may be exercised at any time and without
regard to when during a performance period such exercise occurs, to terminate
any individual’s employment with or without cause, and to treat him or her
without regard to the effect that such treatment might have upon him or her as
an Eligible Employee.

 

8.

Term of Plan

The Plan shall become effective as of the Effective Date, and it shall remain in
effect until all payments with respect to the applicable Performance Period have
been made.

 

9.

Unfunded Obligations

The rights of Eligible Employees under the Plan shall be unfunded and
unsecured.  Amounts payable under the Plan are not and will not be transferred
into a trust or otherwise set aside.  Neither the Company nor any subsidiary
shall not be required to establish any special or separate fund or to make any
other segregation of assets to assure the payment of any bonus under the Plan.  

3

 

 

 



--------------------------------------------------------------------------------

 

 

10.

Rights Not Transferable

No rights of any Eligible Employee to payments of any amounts under the Plan
shall be sold, exchanged, transferred, assigned, pledged, hypothecated or
otherwise disposed of other than by will or by laws of descent and distribution,
and any such purported sale, exchange, transfer, assignment, pledge,
hypothecation or disposition shall be void.

 

11.

Governing Law

The Plan and the rights and obligations of the parties to the Plan shall be
governed by, and construed and interpreted in accordance with, the law of the
State of California (without regard to principles of conflicts of law).

 

12.

Section 409A

It is intended that the payments under this Plan comply with or be exempt from
Section 409A of the Code and the Department of Treasury regulations and other
interpretive guidance issued thereunder (“Section 409A”), including without
limitation any such regulations or other guidance that may be issued after the
Effective Date.  Accordingly, to the maximum extent permitted, this Plan shall
be interpreted to be in compliance with Section 409A and any payment hereunder
shall be made in compliance with or pursuant to an exemption from Section
409A.  

 

4

 

 

 

